Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first molding compound and the second molding compound fully cover the second side, third side, fourth side, and fifth side” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As recited in claim 9, this limitation appears to require that the first molding compound covers the sides, and the second molding compound covers the sides, resulting in a bilayer along the sides.  This feature does not appear in applicant’s drawings and is not described by the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: ENCAPSULATIONS FOR SEMICONDUCTOR CHIPS HAVING DICING NOTCHES.
The specification is additionally objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as recited in claim 9, the “first molding compound and the second molding compound fully cover the second side, third side, fourth side, and fifth side” limitation appears to state that the first molding compound covers the sides, and the second molding compound covers the sides, resulting in a bilayer along the sides.  This feature is not described by the specification.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Qiu (US 20130037966 A1).

Regarding claim 8, Qiu further discloses that the first molding compound extends across a thickness (first molding compound 224 extends down, against the vertical side face of 210) of the metal layer coupled to the second side of the die.
Regarding claim 9, Qiu further discloses that the first molding compound and the second molding compound fully cover (limitation understood as requiring that the molding compounds jointly fully cover, rather than requiring that the first molding compound and the second molding compound individually fully cover) the second side, third side, fourth side, and fifth side (edge surface 208, extending on all side faces) of the die.
Regarding claim 10, Qiu further discloses that the first molding compound contacts (224 contacts 210 at the vertical thickness of 210) the metal layer.
Regarding claim 11, Qiu further discloses that the first molding compound and second molding compound meet (at edge of fillet 216) around a perimeter (limitation understood as a vertical column defined by edges 208) of the first side of the die.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US pub
20140225230) in view of Lin (US pub 2014/0183761 A1).

Kim fails to teach a metal layer coupled to a second side of the die opposing the first side.
	However in the same field of art, Lin discloses a metal layer (backside protection layer 276, fig 8, which may be metal, para 0127) coupled to a second side (top side, facing away from the contacts) of a die (die 204) opposing the first side (side having contacts 262.)  Because the backside of the chip of Kim is exposed after the singulation step of Kim fig. 4, a person having ordinary skill in the art could have applied the metal backing of Lin to the exposed backside of the chip of Kim at this step, using printing, spin coating, spray coating, vacuum or pressure lamination, or other methods disclosed by Lin at para 0101, to achieve the predictable result of improving mechanical protection and heat transfer as disclosed by Lin at e.g. para 0127-128.  This would arrive at the claimed combination.  In the combination, each element would continue to perform the same function as it does separately: the metal backing of Lin would continue to protect the chip and facilitate heat transfer, while the chip of Kim would continue to communicate through the active side contacts (near solder balls 13).   Given the above analysis, one of ordinary skill at the time of filing would have recognized that adding a metal backing to the chip of Kim would predictably improve mechanical protection.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 2, the combination of Kim and Lin of claim 1 further discloses that the molding compound (lower layer of molding 15, Kim) contacts the metal layer (276, Lin) coupled to the second side of the die (when sidewall S2 is covered, Kim para 0034.  See also molding compound 244 contacting metal layer 275, Lin fig 8).
Regarding claim 3, the combination of Kim and Lin of claim 1 further discloses that a portion of a second side (top side of chip 10c, Kim fig 7), third side, fourth side (right and left sides of chip 10c, Kim), and fifth side (facing side) of the die are exposed (sidewall S2 may be either covered or exposed, Kim para 0034) between the molding compound and the metal layer.
Regarding claim 4, the combination of Kim and Lin of claim 1 further discloses that the molding compound (15, Kim) contacts the metal layer (276, Lin; when the sidewall S2 is covered, Kim para 0034).
Regarding claim 5, the combination of Kim and Lin of claim 1 further discloses that a portion of a second side, third side, fourth side, and fifth side of the die are exposed (sidewall S2 may be either covered or exposed, Kim para 0034).
	Regarding claim 6, the combination of Kim and Lin of claim 1 further discloses that the metal layer (276, Lin) extends to a perimeter of the second side of the die (protection layer covering backside of die including perimeter; Lin figs 6 and 8).

	Claims 13-19 are rejected under 35 U.S.C. 103 as unpatentable over Van Gemert (US 20150162306 A1) in view of Kim.
Regarding claim 13, Van Gemert discloses a semiconductor package (semiconductor device, abstract; fig 8C) comprising: a die (device die 820) comprising a notch (notched region of height T5) 
Van Gemert fails to disclose a second molding compound coupled over the second side of the die and into the notch.
However, in the same field of art, Kim discloses a chip package in which the sides of the chip are exposed in order to make the size of the package as close to the size of the chip as possible, Kim para 0005.  Because the chips of Kim and Van Gemert are both first surrounded by molding and then singulated, one of ordinary skill at the time of filing could also remove the molding material from the side of the chip of Van Gemert, in the manner taught by Kim at para 0042, to achieve the predictable result of making a smaller chip.  This would result in splitting the molding material of Van Gemert into a first molding compound, and a second molding compound coupled over the second side of the die and into the notch (annotated fig 8c).  In the combination, the remaining molding materials of Van Gemert would continue to protect the top and bottom of the chip of Van Gemert, as disclosed at Van Gemert para 0007, while the singulation of Kim would continue to remove more unneeded material and form a smaller package, as taught by Kim at e.g. abstract.  Given the above analysis, one of ordinary skill at the time of filing would have recognized that removing side material would predictably result in a smaller chip.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).     

    PNG
    media_image1.png
    407
    468
    media_image1.png
    Greyscale

Further regarding claim 13, the combination of Van Gemert and Kim discloses a first molding compound (annotated fig 8C Van Gemert) coupled over the first side of the die, the first molding compound forming a thickness (annotated fig 8C Van Gemert) above the first side and extending only to a perimeter of the first side of the die (annotated fig 8C Van Gemert); and a metal layer (metal protective layer 855, Van Gemert) coupled to a second side of the die; wherein a thickness of the plurality of electrical contacts is substantially the same as the thickness of the first molding compound (annotated fig 8C Van Gemert).
	Regarding claim 14, the combination of Van Gemert and Kim of claim 13 discloses that the second molding compound extends to a perimeter of the metal layer (second molding compound and metal share a cut side, annotated fig 8C Van Gemert).
Regarding claim 15, the combination of Van Gemert and Kim of claim 13 discloses that a portion of a second side, third side, fourth side, and fifth side of the die are exposed (at cut lines, annotated fig 
Regarding claim 16, the combination of Van Gemert and Kim of claim 13 discloses that a portion of a second side, third side, fourth side, and fifth side of the die are exposed (annotated fig 8C Van Gemert).
Regarding claim 17, the combination of Van Gemert and Kim of claim 13 discloses that only the second molding compound contacts the metal layer (annotated fig 8C Van Gemert).
Regarding claim 18, the combination of Van Gemert and Kim of claim 13 discloses that the first molding compound and second molding compound are separated by a second side, third side, fourth side, and fifth side of the die. (annotated fig 8C Van Gemert).
Regarding claim 19, the combination of Van Gemert and Kim of claim 13 discloses that the metal layer extends to the perimeter of the first side of the die across the second molding compound (limitation understood as requiring that the first side and the metal have vertically contiguous perimeters as shown in applicant’s figure 9; annotated fig 8C Van Gemert).

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120104580 A1 of Feng et al. Fig 7A, 8, 9A discloses additional devices in which the first encapsulation material contacts, overlaps, extends across, etc, a metal backing.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner

Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/THS/
Examiner, AU 2817